Citation Nr: 0832674	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  00-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for a nerves disorder.

5.  Entitlement to service connection for stress.

6.  Entitlement to service connection for an eating disorder.

7.  Entitlement to service connection for sleeplessness.

8.  Entitlement to service connection for violent behavior.

9.  Entitlement to service connection for back pain.

10.  Entitlement to service connection for hip pain.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
March 1990, and from September 1990 to May 1991, including 
service in the Southwest Asia Theater of Operations in 
support of Operation Desert Shield/Storm from November 1990 
to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
PTSD, depression, memory loss, nerves, stress, eating 
disorder, sleeplessness, anger/violent behavior, headaches, 
back pain, and hip pain.  

In September 2000 the veteran appeared and testified at an RO 
hearing in Montgomery, Alabama, with regard to each of the 
aforementioned issues.  The transcript of that hearing is of 
record.

In November 2003 the Board remanded the claims file for 
additional development, including the acquisition of Social 
Security (SSA) medical records, VA treatment records and 
compensation and pension (C&P) examinations.

In a rating decision dated in January 2007 the veteran's 
claim for service connection for PTSD was granted.  Service 
connection having been granted, that issue is no longer on 
appeal.

The issues of entitlement to service connection for back and 
hip pain are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD disability is 
productive of depressed mood, memory impairment, nerves, 
stress, appetite impairment, sleeplessness, and anger/violent 
behavior.  

2.  The veteran's headaches disorder is linked by competent 
medical evidence to his service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  A depression disorder separate and distinct from the 
veteran's service-connected PTSD was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
4.14 (2007).

2.  A memory loss disorder separate and distinct from the 
veteran's service-connected PTSD was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
4.14 (2007).

3.  A nerves disorder separate and distinct from the 
veteran's service-connected PTSD was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
4.14 (2007).

4.  A stress disorder separate and distinct from the 
veteran's service-connected PTSD, was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
4.14 (2007).

5.  An eating disorder separate and distinct from the 
veteran's service-connected PTSD was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
4.14 (2007).

6.  A sleeplessness disorder separate and distinct from the 
veteran's service-connected PTSD was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
4.14 (2007).

7.  An anger/violent behavior disorder separate and distinct 
from the veteran's service-connected PTSD was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 4.14 (2007).

8.  A headaches disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for depression, memory 
loss, nerves, stress, eating disorder, sleeplessness, violent 
behavior, and headaches.  VA medical records dating from 1998 
show complaints of and treatment for depressed mood, memory 
problems, nerves, stress, appetite impairment, sleeplessness 
/insomnia/nightmares, irritability/anger, and headaches.  DD-
214 confirms service in the Persian Gulf from November 6, 
1990, to April 16, 1991.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of a qualifying chronic disability, 
such disability may be service connected provided that it 
became manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2011; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 501(a), 1117; 38 C.F.R. 
§3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue; signs or symptoms involving skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

For purposes of this decision the Persian Gulf War is defined 
as the period beginning August 2, 1990, through a date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) contains no record of any 
complaints of or treatment for depression, memory loss, 
nerves, stress, eating disorder, sleeplessness, or 
anger/violent behavior, but do show treatment for headaches 
on two occasions; the first in January 1990 (which predates 
the start of the Gulf War), and the second on November 1, 
1990, which predates the veteran's November 6, 1990, 
deployment to the Persian Gulf.  Aside for the two lone 
occasions during service for headaches, the record is devoid 
of any evidence of these complaints prior to post-service 
psychiatric treatment in 1998.

Diagnosis by VA treatment providers in October 1998 was 
depression/anxiety; however, VA treatment records dating from 
December 1998 show a diagnosis of and treatment for post-
traumatic stress disorder.  

In August 1999 the veteran was accorded a compensation and 
pension (C&P) psychiatric non-PTSD examination.  There is no 
indication that the claims file was reviewed pursuant to this 
examination, and no psychological testing was done.  Axis I 
diagnosis was depression, but an opinion as to etiology was 
not rendered.  C&P general medical examination done in 
September 1999 yielded a diagnosis of "headaches related to 
post-traumatic stress disorder and sinus problem."

In August 2001 the veteran was accorded another C&P 
psychiatric non-PTSD examination.  According to this examiner 
the claims file was reviewed.  The examiner documented 
subjective complaints of "feeling nervous and depressed."  
The examiner also documented the veteran's complaints of 
difficulty falling asleep and frequent waking, fatigue, low 
energy, irritability, memory problems, inability to tolerate 
stress, and frequent headaches, and noted that the veteran 
appeared "to be somewhat depressed."  Diagnosis was 
"undiagnosed illness related to the Gulf War with 
depression."

In April 2003 the veteran underwent a psychological 
evaluation for SSA disability purposes.  During the 
evaluation the veteran complained of nerves, stress, 
headaches, being awake all night, fighting in his sleep, 
having flashbacks from the war, and eating one meal a day.  
He also reported that he had been treated by VA for PTSD 
since 1998.  Axis I diagnosis was "Post traumatic stress 
disorder, Psychosis, NOS (rule out)."

In March 2005 the veteran was accorded a C&P PTSD 
examination.  The examiner advised that the claims file and 
electronic medical records had been reviewed; described the 
veteran's prior medical history (including the two prior C&P 
examinations); and noted the veteran's current claims for 
depression, nervous condition claimed as memory loss, nerve 
disorder, stress, eating disorder, sleeplessness, violent 
behavior and headaches."  Axis I diagnosis was 
"Posttraumatic stress disorder, chronic, severe, secondary 
to Gulf War trauma."  According to the examiner, the 
veteran's depression, nervous condition claimed as memory 
loss, nerve disorder, stress, eating disorder, sleeplessness, 
and violent behavior are symptomatic of his PTSD disorder.  
He explained as follows:

The Veteran was given a diagnosis of 
posttraumatic stress disorder, because 
he meets all of the criteria for this 
disorder.   . . . He reports . . . 
nightmares at least five times a week . 
. . He also reports posttraumatic stress 
disorder symptoms of increased arousal, 
including difficulty falling asleep and 
staying asleep.  He says that his days 
and nights are mixed up and he can not 
sleep at night at all.  He also 
described irritability and outbursts of 
anger, especially with family members.   
. . . He reports concentration 
difficulty, which was amply demonstrated 
during the interview.  He complained of 
hyperstartle response.

The Veteran has been described in the 
past with anxiety and depression and 
certainly manifested both nervousness 
and a sense of helplessness and sadness 
during the interview.  It is quite 
common for Veterans with posttraumatic 
stress disorder to have depressive 
symptoms, as well as anxiety symptoms.  
As noted earlier, from the time of his 
inpatient psychiatric hospitalization at 
[place] in 1998, [the veteran] has been 
diagnosed by some three psychiatrists, 
two psychologists, and a certified nurse 
practitioner as having PTSD.  On the 
other hand, two psychiatrists conducting 
C&Ps did not diagnosis him with PTSD.  
This examiner has made a thorough review 
of the medical record in its entirety, 
has interviewed the veteran, has 
examined his PTSD M-scale results, and 
has concluded on the basis of all of 
this, that the veteran does have PTSD . 
. .

Service connection - headaches

As stated before, STRs dated in January 1990 show complaints 
of and treatment for a headache of three days duration, and 
STRs dated November 1, 1990, chronicles a headaches of two 
days duration.  These events are obviously prior to the 
veteran's deployment to the Persian Gulf, so the provisions 
of 38 C.F.R. § 3.317 are inapplicable with regard to the 
veteran's claim for headaches.  However, the analysis does 
not end here.

VA medical records dating from 1998 document complaints of 
headaches.  During an August 1999 C&P examination the 
examination the veteran gave a history of headaches for the 
past four years, which he described as a sharp pain in the 
left side of the head.  He reported that he has headaches 
almost every other day, and said that he notices them more 
when he is under stress.  He also reported some nausea, but 
no vomiting or blurred vision.  According to the examiner, CT 
(computed tomography imaging) scan of the head done in 
January 1999 was normal.  Diagnosis was "headaches related 
to post-traumatic stress disorder and sinus problems."  The 
record contains no competent probative evidence to the 
contrary.

By the veteran's own words a chronic headaches disorder did 
not become manifest until circa 1994, which is well after his 
separation from active military service.  However, based on a 
review of the claims folder, and considering the heightened 
duty to consider the benefit of the doubt rule, see Cromer v. 
Nicholson, 19 Vet. App. at 217; Russo v. Brown, 9 Vet. 
App. at 51, the Board finds the August 1999 opinion 
sufficient for a finding that the veteran's headaches are 
secondary to his service-connected PTSD disability.  In 
reaching this conclusion, the Board observes that the veteran 
is competent to report with regard to the nature and 
frequency of his headaches.  See Barr v. Nicholson, 21 
Vet.App. 303 (2007).  Moreover, the Board finds no reason to 
doubt the veracity of the veteran's assertions, particularly 
since his complaints of headaches are well documented in 
medical records dating from 1998.  Id.  The Board thus finds 
the veteran's report of headaches, particularly noticeable 
when under stress, to be credible.  Thus, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a headaches disorder secondary to the 
veteran's service-connected PTSD disability is warranted.  38 
C.F.R. § 3.310.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection - depression, nervous condition, memory 
loss, stress, 
eating disorder, sleeplessness, and violent behavior

According to the August 2001 C&P examiner, the veteran's 
nervous condition, memory loss, stress, eating disorder, 
sleeplessness, and violent behavior stems from his 
depression.  However, the Board notes that a diagnosis of 
PTSD could not possibly have been issued by either the August 
1999 or the August 2001 C&P examiner since the scope of those 
examinations was specifically limited to mental disorders 
except PTSD.  On the other hand, the Board notes the March 
2005 examiner's review of the entire claims file; his 
examination of the veteran; and his thorough analysis of all 
of the diagnostic and treatment evidence of record.  In view 
of the fact that a diagnosis of PTSD could not have ensued 
from the first two examinations even if warranted, and based 
on the March 2005 examiner's ample rationale for identifying 
the veteran's depression (along with the veteran's other 
complaints) as symptoms of PTSD, the Board is persuaded that 
the veteran's depression, nervous condition, memory loss, 
stress, eating disorder, sleeplessness, and violent behavior 
are in fact symptoms of his now service-connected PTSD 
disability.

As noted in the introduction, in January 2007 the veteran was 
granted service connection for PTSD.  Review of the rating 
decision clearly shows that the aforesaid symptoms, including 
depressed mood, were used to justify the assigned ratings for 
this disability.  

VA regulations provide that pyramiding, which is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

The record contains compelling evidence that the veteran's 
depression, nervous condition, memory loss, stress, eating 
disorder, sleeplessness, and violent behavior are in fact 
symptoms of his service-connected PTSD disability, and the 
January 2007 rating decision confirms that the veteran's 
service-connected PTSD disability was evaluated based on 
these symptoms.  A separate grant of service connection for 
depression, memory loss, nerve disorder, stress, eating 
disorder, sleeplessness, and violent behavior would 
consequently violate VA pyramiding laws and is thus 
prohibited.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(A claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity). 

Reasonable doubt has been considered but not accorded since 
the evidence in favor of a finding that the veteran's 
depression and other claims are symptoms of his service-
connected PTSD disability outweighs the evidence against such 
a finding.  See Caluza v. Brown, 7 Vet. App. 498, 508-509 
(1995) (holding that the benefit-of-the-doubt rule is 
applicable only when the evidence is in equipoise). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

In letters dated in June 2001 and April 2004 the veteran was 
apprised of the information and evidence necessary to 
establish his claims for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In correspondence 
dated in February 2007 he was informed of how VA determines 
disability ratings and effective dates.  

Although these notices were provided after the November 1999 
rating decision, the issues were readjudicated and a 
supplemental statement of the case was issued in October 2001 
and January 2007.  Accordingly, the veteran had actual 
knowledge based on the notice letters that were provided what 
criteria needed to be met for a grant of service connection 
prior to readjudication of the case and transfer to the 
Board.  Moreover, based on the additional notice that was 
provided to the veteran in the statement of the case (SOC) 
and supplemental statements of the case (SSOC), a reasonable 
person would be expected to understand based on the VCAA 
notices and the SOC/SSOCs what criteria needed to be met.  
Accordingly, any presumption of prejudice is rebutted in this 
case.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  In 
addition, the veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  He also 
testified at an RO hearing; the transcript of which is of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for headaches is granted.

Service connection for PTSD having already been granted, a 
separate rating for depression, memory loss, nerves, stress, 
an eating disorder, sleeplessness, and violent behavior is 
denied.


REMAND

The veteran also seeks service connection for a back disorder 
and a left hip disorder.  The veteran reports that he 
operated heavy equipment and did a lot of heavy lifting 
during service.  STRs document treatment in October and 
November 1990 (prior to the veteran's deployment to the 
Persian Gulf) for low back pain.  

In September 1999 the veteran was accorded a C&P general 
medical examination.  Diagnoses included "low back pain;" 
and "tendonitis/bursitis left hip with normal x-rays."  
Unfortunately, the claims file was not reviewed pursuant to 
this examination, and the examiner did not opine as to a 
nexus between then current findings and the October-November 
1990 incidents.  

In August 2001 the veteran was accorded a C&P spine 
examination.  The examiner reports that the claims file was 
reviewed.  Diagnoses were as follows:

1) Chronic low back pain.  Functional 
loss due to pain, moderate.
2) Chronic left hip pain.  Tendonitis.  
Functional loss due to pain, moderate.

Unfortunately, an opinion was again not proffered as to a 
nexus between these findings and the events during service.  
The evidence is thus inadequate for a decision regarding 
these issues.  

In a letter dated March 8, 2005, the veteran was purportedly 
notified of a new examination to be conducted on March 8, 
2005, at 10:00.  Notation on the file copy of the letter 
indicates that the veteran did not report for this 
appointment.  Needless to say, the Board finds that the 
veteran should be re-scheduled for a new C&P examination with 
opinion since there is no evidence that the veteran was 
notified of his appointment prior to his the scheduled time.  
38 C.F.R. § 3.327; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In addition to the foregoing, the Board notes that evidence 
compiled since an October 2001 SSOC includes VA treatment 
records and SSA medical records.  Particularly noteworthy 
among the SSA records is the report of a physical examination 
done in April 2003.  

VA regulations provide that upon receipt of additional 
pertinent evidence after the most recent SSOC has been issued 
and before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that while the veteran was 
issued an SSOC in January 2007 after the RO's receipt of the 
aforesaid evidence, the issues of service connection for a 
back disorder and service connection for a hip disorder were 
not addressed in that document.  There is also no indication 
that the veteran has waived review by the RO of this 
additional evidence as regards his claims for service 
connection for a back and a hip disorder, or that he has 
withdrawn his appeals.  If these claims are not resolved to 
the veteran's satisfaction on remand, the SSOC issued, before 
the case is returned to the Board, must address the evidence 
dated after the October 2001 SSOC.  See 38 C.F.R. § 19.31.  
Since the claims file is being returned it should be updated 
to include VA treatment records compiled since June 2, 2004.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Montgomery VAMC dating from June 2, 2004.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Schedule the veteran for an examination 
with regard to his claims for service 
connection for a back disorder and service 
connection for a hip disorder.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the examiner 
must note in his report that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current back disorder is 
related to active military service; and 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current hip disorder is 
related to active military service.  In 
offering these assessments, the examiner 
must discuss the veteran's report regarding 
the onset and continuity of his back and 
hip symptoms.  A complete rationale for all 
opinions proffered must be set forth in the 
report provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


